DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed November 25, 2020, has been received and entered.
	Claims 1-30 are canceled.
	Claims 31-51 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 31-50, in the reply filed on November 25, 2020, is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden and/or examination burden if restriction were not required.  Applicant asserts that search of the class will necessarily include the subject matter of both Groups I and II, and that the search is the same.  Applicant further argues that the Office Action did not include any specific reason to support the conclusion that the prior art applicable for disclosing Group II may not necessarily be applicable to Group I.  This is not found persuasive because Group II is a product-by-process, and thus art that does not necessarily teach or suggest the method of Group I could teach or render obvious the product of Group II.  Thus search for the method of Group I would not necessarily include all art that can be applied to teach or suggest the product of Group II.  As stated in the Office Action, the product of Group II can be made by another and materially different process than Group I, such as a process that omits certain steps of Group II such as step (b) or step (e).
The requirement is still deemed proper and is therefore made FINAL.

Claims 31-50 are examined on the merits.

Claim Objections
Claim 40 is objected to because of the following informalities:  
Claim 40 is objected to because it recites “31wherein” in which a space is missing between the number “31” and the word “wherein.”
Appropriate correction is required.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 31-35, 40, 41, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over MacEwan (WO 2011/159889. Listed on IDS filed 1/17/20) in view of Lee (Biomaterials. 2008. 29: 1422-1430), and in light of Bellamkonda (US 5,834,029. Listed on IDS filed 1/17/20).
MacEwan discloses a structure of aligned (e.g. radially and/or polygonally aligned) fibers, and systems and methods for producing and using the same (abstract).  In the method of MacEwan, a material with aligned nanofibers is formed through a novel method of electrospinning (page 6, paragraph [0053]).  MacEwan points out that electrospinning can produce nanoscale fibers from a large number of polymers, and these electrospun nanofibers can be collected as a randomly-oriented, nonwoven mat (page 5, paragraph [0049]).  In their novel method of electrospinning that employs a collector including electrodes (page 6, paragraph [0053]), aligned nanofiber materials are produced that are capable of presenting topographic cues to local cells that enhance and direct cell migration (page 7, paragraph [0056]).
The embodiment of Figure 29 most closely reads on the claimed invention, with Figures 27 and 28 providing further details regarding the product made by the method of MacEwan that explains the embodiment of Figure 29.  Figure 29 shows the results of experiments for the embodiment of the MacEwan invention directed to cell microarrays for fabricating ordered in vitro (paragraph [0142] on pages 23 and 24; page 24, paragraph [0144]).  A collector with an array of electrodes is used to fabricate electrospun nanofiber scaffolds that include a complex, ordered architecture and numerous multiwells, wherein such a scaffold may be valuable for cell microarray formation and neuronal network formation (page 24, paragraph [0144]).
 The invention as shown in Figure 29 speaks to limitations regarding a ‘first cell seeding domain,’ a ‘second cell seeding domain,’ a ‘first planar-aligned nanofiber assembly,’ and a ‘second planar-aligned nanofiber assembly’ of instant claim 31.  In particular, Figures 27A-27F show a nanofiber membrane 2705 produced using a collector with an array of electrodes, wherein the electrodes are stainless steel beads (page 26, paragraph [0156]; see also page 25, paragraph [0147]).  The membrane comprises a complex, ordered architecture composed of hexagonally arranged wells 2715 connected with uniaxially aligned fiber arrays 2720, as shown in Figure 27B (page 27, paragraph [0157]).  Figures 27C-27F are magnifications of corresponding areas within Figure 27B (page 27, paragraph [0158]).  Figure 27C suggests that the fibers deposited on the surface of the microbead electrodes were randomly distributed (page 27, paragraph [0158]).  
The fiber membranes of MacEwan, including the nanofiber membrane of Figure 27, were used as a substrate for generating cell microarrays, wherein cells were selectively seeded onto the surface of the scaffold by placing a small amount of media, containing a specified number of cells, onto the microwells present within the nanofiber arrays (page 27, paragraph [0160]).  Figures 28A-28D illustrate cell growth in the membrane such as the membrane 2705 of Figures 27A-27F (page 27, paragraph [0161]).  Figure 28B shows an array of cells selectively adhered to the microwells within the nanofiber membrane (page 28, paragraph [0163]), wherein the live 
In order to examine the potential of the nanofiber scaffolds as effective substrates for neural engineering applications, dorsal root ganglia (DRG) were seeded onto fiber membranes functionalized with polylysine and laminin and incubated for 6 days (page 28, paragraph [0165]).  As evidenced in Bellamkonda, dorsal root ganglia are neural cells (column 8, line 56; column 9, lines 64-65).  Since the dorsal root ganglia are neural cells, then they are electrically excitable cells (see page 3, paragraph [0011] of the instant specification, stating that neural cells are electrically excitable cells).  The resulting neurite fields protruding from DRG were stained to visualize neurite extension along the underlying nanofiber scaffold (page 28, paragraph [0165]).  Therefore, Figures 29A and 29B illustrate neurite propagation in a membrane such as membrane 2705 shown in Figures 27A-27F (page 28, paragraph [0166]).  The neurites were observed to grow along the long axes of uniaxially aligned nanofibers and reach neighboring microwells, effectively replicating the geometry of the underlying nanofiber architecture (page 28, paragraph [0166]).  MacEwan also states that Figure 29B demonstrates the capability of forming a complex neuronal network in vitro (page 28, paragraph [0167]).  Since a neuronal network is formed, then functional chemical synapses between the dorsal root ganglia (reading on electrically excitable cells) are formed.  Therefore, MacEwan discloses culturing electrically excitable cells (dorsal root ganglia which are neural cells) on distinct cell seeding domains (distinct microwells) under 
It is evident from Figures 29A and 29B that the uniaxially aligned nanofibers extend between neighboring microwells comprising the dorsal root ganglia (neural cells).  These uniaxially aligned nanofibers correspond to Figure 27E which shows magnification between neighboring microwells (page 27, paragraph [0158]).  Additionally, Figure 27C shows the fibers within a microwell, showing that the fibers are randomly distributed (page 27, paragraph [0158]).  It is evident from Figure 27c in view of Figure 27B that nanofibers extend from neighboring microwells intersect with each other in any single microwell.
As annotated on Figure 29B by the Examiner, the nanofibers extend from two cell seeding domains (microwells) into a third cell seeding domain (a third microwell), where they intersect:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd cell seeding domain)][AltContent: textbox (1st cell seeding domain)]
    PNG
    media_image1.png
    351
    430
    media_image1.png
    Greyscale
 

In sum, for creating the nanofiber membrane comprising dorsal root ganglia of Figure 29, MacEwan discloses a method comparable to the claimed invention since MacEwan discloses:

disposing nanofibers (radially aligned nanofibers) on the surface (the surface of a collector comprising electrodes) such that the nanofibers comprise:
a first planar-aligned nanofiber assembly at a location on a planar surface (the collector surface comprising electrodes) such that the first planar-aligned nanofiber assembly extends from the first cell seeding domain and does not contact the second cell seeding domain (see annotated Figure 29B above), and
a second planar-aligned nanofiber assembly at a location on a planar surface (the collector surface comprising electrodes) such that the second planar-aligned nanofiber assembly extends from the second cell seeding domain, does not contact the first cell seeding domain, and contacts the first planar-aligned nanofiber assembly at an intersection that is located separate from the cell seeding domains (see annotated Figure 29B above);
culturing electrically excitable cells (dorsal root ganglia) on the distinct cell seeding domains under conditions to form functional chemical synapses between the electrically excitable cells.

MacEwan differs from the claimed invention in that MacEwan does not expressly disclose:
prior to forming the radially aligned nanofibers, first providing a nanofibrous scaffold composed of unaligned polymeric nanofibers that form a nanofiber support having a planar surface (step (a) of instant claim 31);
then disposing a cell culture agent at the first and second cell seeding domains (step (b) of instant claim 31); 
that the first and second planar-aligned nanofiber assemblies (of the radially aligned nanofibers) are disposed on the planar surface (of the nanofiber support composed of unaligned polymeric nanofibers) in two distinct steps, with the first planar-aligned nanofiber assembly being disposed on the planar surface first;
after forming the radially aligned nanofibers (reading on steps (c) and (d) of instant claim 31) on the nanofiber support having a planar surface, annealing the radially aligned nanofibers (which comprises the first and second planar-aligned nanofiber assemblies) to the planar surface of the nanofiber support.

Regarding differences (a) and (c) (MacEwan does not expressly disclose, for the
embodiment drawn to Figure 29B, providing a nanofibrous scaffold composed of unaligned polymeric nanofibers that form a nanofiber support having a planar surface, i.e. step (a) of instant claim 31; nor does MacEwan disclose that the first and second planar-aligned nanofiber assemblies are disposed on said planar surface in two distinct steps):
MacEwan teaches another aspect of their invention relating to a structure of aligned fibers.  MacEwan teaches that some embodiments facilitate producing a biomedical patch having radially aligned fibers and non-radially aligned fibers (page 10, paragraph [0078]).  It is taught, “For example, radially aligned fibers may be deposited into a first layer, and non-radially aligned fibers may be deposited into a second layer” (page 10, paragraph [0078]).  This is illustrated in Figure 8, which comprises randomly oriented fibers 405 and radially aligned fibers 415 (page 11, paragraph [0079]).  MacEwan points out that “Combining non-radially aligned fibers 405 and 
Figure 11 is a flowchart of an exemplary method of MacEwan for producing a structure of radially aligned fibers using a peripheral electrode defining an enclosed area and a central electrode positioned approximately at a center of the enclosed area (page 13, paragraph [0091]).  In particular, the method shown in Figure 11 includes a step of creating a layer of radially aligned fibers, with or without applying a mask (step 615, described in paragraph [0093]), and a later step of creating a layer of non-radially aligned fibers (e.g. randomly oriented and/or uniaxially aligned fibers) over the layer of radially aligned fibers (step 640, described in paragraph [0095]).  The layer of non-radially aligned fibers that are randomly oriented fibers reads on an ‘a nanofibrous scaffold composed of unaligned polymeric nanofibers that form a nanofiber support having a planar surface’ (particularly since MacEwan discloses at page 5, paragraph [0049] the use of electrospinning for creating a randomly-oriented, nonwoven mat of electrospun nanofibers).  Furthermore, MacEwan states, “While one embodiment of method 600 is shown in FIG. 11, it is contemplated that any of the operations illustrated may be omitted and that the operations may be performed in a different order than is shown” (page 13, paragraph [0091]; emphasis).  

With respect to the material of the fibers, MacEwan teaches polymeric nanofibers at various instances (e.g. page 5, paragraphs [0048]-[0049]; in particular page 6, paragraph [0052]). 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have provided a layer of randomly oriented polymeric nanofibers (reading on ‘a nanofibrous composed of unaligned polymeric nanofibers that form a nanofiber support having a planar surface’) underneath the nanofiber membrane prepared for the seeding of dorsal root ganglia of Figure 29 of MacEwan.  One of ordinary skill in the art would have been motivated do this since MacEwan teaches that combining randomly oriented fibers with radially aligned fibers (speaking to the aligned fibers of the nanofiber membrane of Figure 29) would result in potentially greater durability (e.g. tensile strength), enable spatial control of cell migration and infiltration along an axis perpendicular to the plane of the membrane, thus facilitating the formation and organization of specific layers of cells and/or extracellular matrix proteins resembling natural tissue strata.  Moreover, it would have been obvious to make this modification of the embodiment of Figure 29 since MacEwan teaches that their fiber membrane 2705 of Figure 27 may be combined with other membranes, such as being provided as a layer 
Further still, it would have been obvious to generate the nanofiber membrane comprising radially aligned fibers by disposing a first set of radially aligned nanofibers and then disposing a second set of radially aligned nanofibers, when preparing the nanofiber membrane of Figure 29 for the seeding of dorsal root ganglia of MacEwan.  One of ordinary skill in the art would have been motivated to do this in order to increase durability of the nanofiber membrane and add spatial control of the migration and activity of the dorsal root ganglia, as would have been expected in view of the teachings in MacEwan regarding the benefits of using multiple sets of radially aligned nanofibers (page 11, paragraph [0080]).  Therefore, MacEwan renders obvious steps (c) and (d) as distinct steps. 

Regarding difference (b) (MacEwan does not disclose that after providing the nanofibrous scaffold composed of unaligned polymeric nanofibers, a cell culture agent is disposed at the first and second cell seeding domains, i.e. step (b) of instant claim 31):
As discussed above with respect to the experiments concerning Figure 29, MacEwan teaches that the dorsal root ganglia (DRG) were seeded onto fiber membranes functionalized with polylysine and laminin and incubated for 6 days (page 28, paragraph [0165]).  

Before the effective filing date of the claimed invention, it would have been obvious, after providing the layer of randomly oriented polymeric nanofibers (as rendered obvious above), to have immersed these nanofibers in polylysine and laminin, prior to disposing the radially aligned nanofibers thereon when performing the method rendered obvious by MacEwan concerning the embodiment shown in Figure 29.  One of ordinary skill in the art would have been motivated to do this since the other nanofibers, specifically the radially aligned nanofibers, were functionalized with polylysine and laminin (page 28, paragraph [0165]).  There would have been a reasonable expectation of functionalizing the randomly oriented polymeric nanofibers by immersing in polylysine and laminin since MacEwan teaches that a substance such as a growth factor and/or a drug can be applied to their biomedical patch (which is composed of polymeric nanofibers) by immersing the biomedical patch in the substance (page 14, paragraph [0099]).  Polylysine and laminin read on ‘cell culture agents.’  In particular, see page 26, paragraph [0116] 

	Regarding difference (d) (MacEwan does not disclose annealing the first and second planar-aligned nanofiber assemblies to the planar surface of the nanofiber support (the surface of the randomly oriented nanofibers as rendered obvious above), i.e. step (e) of instant claim 31):
MacEwan discloses that many polymers are available for use in electrospinning (page 6, paragraph [0051]).  In some embodiments of MacEwan, nanofibers for dura substitutes are produced as the electrospun polymer from poly(e-caprolactone) (PCL) (page 6, paragraph [0051]).  For creating the embodiment shown in Figure 29, MacEwan discloses PCL fibers (page 29, paragraph [0171]).
Lee states that although electrospun nanofiber scaffolds fulfill many requirements for tissue engineering applications, they often lack the necessary biomechanical properties (page 1423, left column, first full paragraph).  In order to improve the mechanical stability of electrospun nanofibers, several research groups have proposed a thermal treatment to induce interfiber bonding in the electrospun nanofibers, but this might lead to the morphological and 
Therefore, Lee studied improving the biomechanical properties of the three-dimensional electrospun scaffolds while maintaining the structural stability, gross appearance, porosity, and fiber diameter (page 1423, left column, first full paragraph).  In the study, Lee investigated the feasibility of using the fiber bonding by thermal treatment to improve the biomechanical properties of the electrospun poly(ɛ-caprolactone) (PCL) scaffolds by analyzing morphological and ultrastructural changes and measuring biomechanical properties including tensile strength, elongation at break, suture retention strength, burst pressure strength, and compliance before and after thermal treatment (page 1423, left column, second full paragraph).  The biomechanical properties of the thermally bonded electrospun PCL scaffolds were significantly increased without any gross observable and ultrastructural changes when compared to untreated PCL scaffolds (abstract).  The improved biomechanical properties made them more suitable for tissue engineering applications (abstract).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have thermally bonded (reading on annealing, including meeting limitation of instant claim 47) the PCL nanofibers when performing the method rendered obvious by MacEwan; this encompasses annealing the first planar-aligned nanofiber assembly and the second planar-aligned nanofiber assembly to the planar surface of the nanofiber support (composed of randomly oriented fibers).  One of ordinary skill in the art would have been motivated to do this in order to improve the biomechanical properties of the fiber membrane of MacEwan without any gross observable and ultrastructural changes.  There would have a reasonable expectation of thermal bonding (reading on annealing) the nanofibers of the 
In sum, MacEwan in view of Lee renders obvious instant claims 31, 32 (each layer of the radially aligned polymeric nanofibers reads on a nanofiber mat), 40 (randomly oriented nanofibers read on ‘randomly aligned polymeric nanofibers’), 46 (polylysine reads on ‘cell attachment polymer’), 47, and 48 (neural cells on first cell seeding domain and neural cells on second cell seeding domain).
Regarding instant claims 33-35, with respect to the experiments concerning Figure 29, MacEwan teaches that the dorsal root ganglia (DRG) were seeded onto fiber membranes functionalized with polylysine and laminin and incubated for 6 days (page 28, paragraph [0165]).  Polylysine reads on a ‘cell-adherent material’ and specifically a ‘cell attachment polymer.’  See page 15, paragraph [0067] of the instant specification, listing poly-D-lysine and poly-L-lysine as cell attachment polymers.  Therefore, instant claims 33 and 34 (‘cell attachment polymer’) are rendered obvious.  It would have been prima facie obvious to have used any polylysine, including poly-D-lysine, as the polylysine of MacEwan since MacEwan discloses polylysine in general.  Therefore, instant claim 35 is rendered obvious.  
Regarding instant claim 41, MacEwan in view of Lee differs from the claimed invention in that MacEwan does not expressly disclose that the layer of randomly oriented nanofibers (as rendered obvious above, reading on ‘nanofibrous scaffold’) has a pore size greater than 5 microns.  However, Figures 27C-27F show fibers deposited on the surface of microbead electrodes (page 27, paragraph [0158]).  In Figure 27F for areas between neighboring beads, the fibers deposited were randomly oriented (page 27, paragraph [0158]).  From the scale bar of 
A holding of obviousness is clearly required.

Claims 36, 37, 39, 42, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over MacEwan, Lee, and Bellamkonda as applied to claims 31-35, 40, 41, and 46-48 above, and further in view of Hashi (US 2008/0220042. Listed on IDS filed 1/17/20).
As discussed above, MacEwan in view of Lee (in light of Bellamkonda, cited as evidence) renders obvious 31-35, 40, 41, and 46-48.  The references differ from claim 36 in that they do not expressly disclose that the radially aligned nanofibers comprise at least one chemically reactive functional group or latent reactive group.  The references further differ from claim 37 in that they do not expressly disclose that the latent reactive group comprises anthraquinone, aryl azide, aryl ketone, aryl ketone derivative, halophenyl azide, diazerine, or any mixtures or combinations of any of these.  The references further differ from claim 39 in that they do not expressly disclose that the chemically reactive group comprises an amine group.
The references differ from claim 42 in that they do not expressly disclose that the layer of randomly oriented fibers (reading on the ‘nanofibrous scaffold compose of nanofibers’ of step (a)) comprise at least one chemically reactive functional group or latent reactive group.  The references further differ from claim 43 in that they do not expressly disclose that the latent 
Hashi discloses a composition comprising a first fibrous polymer scaffold and a biomolecule that is non-covalently associated or covalently attached, either directly or through a linker, to the first fibrous polymer scaffold (page 1, paragraph [0004]).  The invention can further comprise a cell embedded within or on the surface of the fibrous polymer scaffold, such as neural cells (page 6, paragraph [0028]).  For the covalent attachment of the biomolecule to the fibrous polymer scaffold, there is a reaction of complementary reactive groups on the fibrous scaffold and the biomolecule or cell (page 25, paragraph [0230]).  The reactive groups can be selected from various embodiments, including embodiments of paragraphs [0244] and [0245] reading on azides and ketones with aryl groups which meet limitations of the latent reactive group of instant claims 37 and 43.  Furthermore, the reactive group can be an amine (page 25, paragraph [0235]), reading on the chemically reactive group of instant claims 39 and 45.
The composition of Hashi can be used to replace, regenerate, or improve nerve function (page 27, paragraph [0253]).  For that use, the aligned polymer scaffolds may be loaded with biomolecules such as extracellular matrix proteins, polypeptides, growth factors and/or differentiation factors to further enhance and guide nerve fiber regeneration (page 28, paragraph [0256]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have further included the complementary reactive 
A holding of obviousness is clearly required.

Claims 38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over MacEwan, Lee, Bellamkonda, and Hashi as applied to claims 36, 37, 39, 42, 43, and 45 above, and further in view of Guire (US 7,772,393. Listed on IDS filed 1/17/20).
As discussed above, MacEwan, Lee, Bellamkonda, and Hashi render obvious claims 36, 37, 39, 42, 43, and 45.  The references differ from claim 38 in that they do not expressly disclose exposing the planar-aligned nanofiber assemblies (the radially aligned nanofibers) to UV light.  Also, the references further differ from claim 44 in that they do not expressly disclose a step of exposing the layer of randomly oriented fibers (reading on the ‘nanofibrous scaffold’) to UV light.  

In Example 2, a photoreactive poly(ɛ-caprolactone) (PCL) film was prepared by incorporating the crosslinker in a film casting polymer solution (column 29, lines 61-63).  The film was illuminated in that example under UV light (column 30, lines 2-3).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied the crosslinking agents as taught in Guire on the randomly oriented and radially aligned nanofibers of the nanofiber membrane, and illuminated these crosslinking agents under UV light in order to bond target molecules (in 
A holding of obviousness is clearly required.

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over MacEwan, Lee, and Bellamkonda as applied to claims 31-35, 40, 41, and 46-48 above, and further in view of Patel (US 2010/0233115. Listed on IDS filed 1/17/20).
As discussed above, MacEwan in view of Lee (in light of Bellamkonda, cited as evidence) renders obvious 31-35, 40, 41, and 46-48.  The references differ from claim 49 in that they do not expressly disclose a step of providing a passivating polymer to an area of the layer of randomly oriented fibers (reading on ‘the scaffold’) outside the cell seeding domains.  The references further differ from claim 50 in that they do not expressly disclose applying the passivating polymer to the surface in combination with photolithographic masks or by printing.

Additionally, Patel teaches that the polymer content of the fibrous polymer scaffolds can be adjusted to mimic the architecture and physical properties of nerves, wherein most mammalian nerves are bundles of individual neural cells surrounded by one or more sheaths of dense, protective connective tissue (page 19, paragraph [0238]).  Since neurons read on electrically excitable cells (for instance, see page 12, paragraph [0056] of the instant specification), Patel teaches an embodiment in which their fibrous polymer scaffolds further comprise electrically excitable cells.  
Patel teaches that the fibrous polymer scaffolds can also comprise an additive which can be poly(ethylene glycol) (page 3, paragraph [0033]).  According to the specification as filed, polyethylene glycol is a ‘passivating agent’ (page 15, paragraph [0068]).  
Before the effective filing date of the claimed invention, it would have been obvious to have applied poly(ethylene glycol) to the layer of randomly oriented fibers (reading on ‘the scaffold’) when practicing the method rendered obvious by MacEwan, Lee, and Bellamkonda for the predictable result of obtaining a nanofiber membrane suitable for seeding and culture of 
A holding of obviousness is clearly required.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651